Exhibit 10.30


PRESTIGE BRANDS HOLDINGS, INC.
EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT




THIS OPTION AGREEMENT, made and entered into as of the __ day of ____, 20___
(the “Effective Date”), between PRESTIGE BRANDS HOLDINGS, INC., a Delaware
corporation (the “Company”), and _________, an employee of the Company or of a
subsidiary of the Company (the “Employee”).


WHEREAS, the Company desires, by affording the Employee an opportunity to
purchase shares of its capital stock as hereinafter provided, to carry out the
purpose of the 2005 Long-Term Equity Incentive Plan (the “Plan”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Plan).


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including the services rendered and to be rendered to
the Company by the Employee, the Company does hereby grant an option to the
Employee, and the Employee accepts such option, on the following terms and
conditions:
    
1.    Grant of Option and Option Price. The Company hereby grants to the
Employee the right and option (the “Option”) to purchase all or any part of the
number of shares of the common stock of the Company (par value of $.01 per
share) herein set forth, at the price per share herein set forth, subject to all
the restrictions, limitations and other terms and provisions of the Plan and of
this Agreement:


Number of shares covered by this Option:    _______


Price per share for the above shares:    $______


2.    Term of Option. The term of the Option is ten years from the Effective
Date and the Option expires on May __, 20___ (the “Expiration Date”). To the
extent not previously exercised, the Option will lapse prior to the Expiration
Date upon the earliest to occur of the following circumstances:
(a)
30 days after the date of termination of Employee’s employment for any reason
other than (i) by reason of the Employee’s death or Disability, (ii) by reason
of the Employee’s Retirement, or (iii) by the Company for Cause, provided that
the Employee does not engage in Competition during such 30-day period unless he
or she receives written consent to do so from the Board or the Committee;

(b)
90 days after the date of termination of the Employee’s employment by reason of
his or her Retirement, provided that the Employee does not engage in Competition
during such 90-day period unless he or she receives written consent to do so
from the Board or the Committee;

(c)
180 days after the date of termination of the Employee’s employment by reason of
his or her death or Disability, provided that the Employee does not engage in
Competition during such 180-day period unless he or she receives written consent
to do so from the Board or the Committee; or






--------------------------------------------------------------------------------





(d)
immediately upon the date of termination of the Employee’s employment by the
Company for Cause.



For the avoidance of doubt, except as otherwise provided in the Plan, any
portion of the Option that is unvested as of the date of the Employee’s
termination of employment shall expire as of the date of the Employee’s
termination of employment.


3.    Exercisability. Except as may be provided in the Plan, this Option,
subject to all the restrictions, limitations and other terms and provisions of
the Plan and of this Agreement, shall become vested and exercisable in
accordance with the following schedule, provided that the Employee remains
employed by the Company on each vesting date:


Date Vested and Exercisable


Number of Shares
____, __, 20__
_______
____, __, 20__
_______
____, __, 20__
_______

        
4.    Acceleration upon Change in Control. The Committee has determined that
upon a Change in Control, the Option will accelerate, vest and become fully
exercisable immediately prior to the Change in Control, without any requirement
that the Employee be terminated in connection with such Change in Control.


5.    Nontransferable. Unless otherwise approved by the Committee or expressly
permitted in the Plan, this Option is not transferable by the Employee and is
exercisable only by the Employee during his or her lifetime.


6.    Agreement Subject to Plan. This Agreement does not undertake to express
all conditions, terms and provisions of the Plan; and the grant, and any
exercise, of this Option is subject in all respects to all of the restrictions,
limitations and other terms and provisions of the Plan, which, by this
reference, are incorporated herein to the same extent as if copied verbatim.


7.    Acceptance of Option; Clawback Policy. The Employee hereby accepts this
Option subject to all the restrictions, limitations and other terms and
provisions of the Plan, this Agreement and the Company’s Clawback Policy.


8.    Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Employee to remit to the Company, an amount sufficient
to satisfy federal, state and local taxes required by law to be withheld with
respect to any taxable event arising as a result of the grant or exercise of the
Option. With respect to withholding required upon the exercise of the Option,
the withholding requirement will be satisfied by having the Company withhold
Shares having a Fair Market Value on the date as of which the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction. All such elections shall be irrevocable, made in writing,
signed by the Employee, and subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.


2



--------------------------------------------------------------------------------







9.    Securities Law Restrictions. Acceptance of this Agreement shall be deemed
to constitute the Employee’s acknowledgement that the Option shall be subject to
such restrictions and conditions on any resale and on any other disposition as
the Company shall deem necessary under any applicable laws or regulations or in
light of any stock exchange requirements.


10.    No Right to Continued Employment. Neither the Plan nor this Agreement
shall give the Employee the right to continued employment by the Company or
shall adversely affect the right of the Company to terminate the Employee’s
employment with or without cause at any time.


11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without giving effect
to any conflict-of-law principles. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.


12.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective executors,
administrators, personal representatives, legal representatives, heirs, and
successors in interest.


13.    Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
day and year first above written.




EMPLOYEE:                         PRESTIGE BRANDS HOLDINGS, INC.




By:                         
                        
Name: ________________
Title: _________________


    


3

